Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 1-20 are subject to examination.  

Specification
The title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The present title is well known in the art (please see cited arts), too broad and not sufficient for proper classification of the claimed subject matter. The title should also reflect claimed invention,
OPERATOR AUTHENTICATION WITH A VEHICLE USING DIFFERENT PATHWAYS 

Drawings
The figures submitted on the filing date of this application are noted. 

The drawings are objected to because for figures 2 and 3, Applicant must supply a suitable legend with symbols. A proposed drawing correction or corrected drawings are required in reply to the Office action to avoid abandonment of the application. The objection to the drawings will not be held in abeyance. The following are direct quotations of 37 CFR 1.84(n), (o), repeated below: 
(n) Symbols. Graphical drawing symbols may be used for conventional elements when appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols which have a universally recognized conventional meaning and are generally accepted in the art. Other symbols which are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable. 
(o) Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.
A proposed drawing correction or corrected drawings are required in reply to the Office action to avoid abandonment of the application.  The amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The replacement sheet(s) should be labeled --Replacement Sheet-- in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.


 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4, 10, 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen et al., 20200356651 in view of Bennett, 20150189587.
Referring to claim(s) 1, 10, Yen discloses a method comprising, a system, comprising: an offboard controller for communicating with one or more vehicles on a vehicle network; and one or more processors configured to be coupled to the offboard controller, the one or more processors configured to
receiving a request to assume control of a vehicle generated by a candidate operator (the service entity computing system can authenticate a vehicle operator and authorize the vehicle operator, para 41) via a first communication pathway (via a first communication pathway, para 42); obtaining a key from an onboard controller of the vehicle (obtaining a key/code from an onboard platform/ vehicle para 64); communicating the key to the candidate operator via a communication pathway (code sent to the operator, para 58, signed vehicle data, para 67); and determining the candidate operator to be a confirmed operator based on obtaining the key from the candidate operator via the first communication pathway (after receiving the code/ signed data, the operator is verified for operating the vehicle, para 67, 66, key para 32). Yen does not specifically mention about, which is well-known in the art, which Bennett discloses, second communication pathway that is different from the first communication pathway (first communication pathways and second communication pathways being different communication pathways, claim 7, para 120. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Yen to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing plurality of pathways for communicating information between devices. Having multiple communication paths would allow alternating pathways so that the communication is more reliable. Also the security of the communication would improve since one pathway would not carry all the information that is communicated between the devices, claim 7, para 120. 
 
Referring to claim(s) 4, Bennet discloses wherein the first communication pathway operates in a first band and the second communication pathway operates in a second band that is different from the first band, claim 7, para 120.

Referring to claim(s) 17, Yen discloses wherein the vehicle comprises one or more of an automobile, a truck, a bus, a rail vehicle, an agricultural vehicle, a mining vehicle, an aircraft, an industrial vehicle, a marine vessel, an at least partially autonomous vehicle, or an at least partially automated vehicle, para 67, 66.

Claim(s) 2, 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen in view of Bennett and Carlagarch et al., CN 109544985 A.
Referring to claim(s) 2, 11, Yen discloses a communication between the vehicle and the confirmed operator, para 67, 66. Yen and Bennett does not specifically mention about, which is well-known in the art, opening a communication channel, which Carlagarch discloses, page 17, fourth/third paragraph. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Yen to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing a communication channel for communicating information between devices. Having a channel between devices would enable transferring information between devices with a security protocol implemented. As long as then channel is open, the devices would be able to send messages back and forth without interruption, page 17, fourth/third paragraph. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen in view of Bennett and Wakabayashi et al., WO 2020083822 A1.
Referring to claim(s) 3, Yen discloses determining the candidate operator to be a denied operator (authentication failed, denied operator, para 76) based on obtaining a key than the key from the candidate operator via the first communication pathway (para 67, 66). Yen and Bennett does not specifically mention about, which is well-known in the art, different key, which Wakabayashi discloses, page 9, paragraphs first and second, page 16, third last paragraph. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Yen to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing a communication key for communicating information between devices. Having a key between devices would enable transferring information between devices with a security protocol implemented for different operators, page 9, paragraphs first and second, page 16, third last paragraph.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen in view of Bennett and Karaoguz et al., 8111617.
Referring to claim(s) 5, Yen and Bennett does not specifically mention about, which is well-known in the art, which Karaoguz discloses, wherein the first communication pathway 1s associated with a first type of communications network or a first type of communication protocol and the second communication pathway is associated with a second type of communications network or a second type of communication protocol, utilizing second communication protocol different from first communication protocol with respective communication pathway, claim 1, col., 18, lines 1-30. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Yen to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could support multiple communication protocols, and communication pathways. Having multiple communication paths would allow alternating pathways so that the communication is more reliable. The different communication protocols would enable transmitting and transferring information with rules that are based on respective communication protocol. This would improve security of the communication since the pathway would not carry all the information that is communicated between the devices, claim 1, col., 18, lines 1-30.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen in view of Bennett and Sukkarie et al., 20130024060.
Referring to claim(s) 6, Yen discloses wherein the key is communicated to a location associated with the candidate operator, para 67, 66. Yen and Bennett does not specifically mention about, which is well-known in the art, onboard location, which Sukkarie discloses, claims 9 and 10. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Yen to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing an onboard location for communicating information with the device at the onboard location. Having a particular onboard location would enable transferring information at the particular onboard location with a security protocol implemented, claims 9 and 10. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen in view of Bennett and Kumar et al., 20120303237.
Referring to claim(s) 7, Yen discloses wherein the key is communicated to a location associated with the candidate operator, para 67, 66. Yen and Bennett does not specifically mention about, which is well-known in the art, offboard location, which Kumar discloses, remote location, para 63. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Yen to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing an offboard/remote location for communicating information with the device at the onboard/remote location. Having any offboard/remote location would enable transferring information at the offboard/remote location with a security protocol implemented, claims 9 and 10. 

Claim(s) 8, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen in view of Bennett and Ricci 20180012433.
Referring to claim(s) 8, 13, Yen discloses wherein the key is communicated to a location associated with the candidate operator, para 67, 66. Yen and Bennett does not specifically mention about, which is well-known in the art, wherein determining the candidate operator to be the confirmed operator is based at least in part on one or more of an operator credential, a vehicle operation schedule, an operator authority level, and biometric identification information, which Ricci discloses, para 160. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Yen to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing operator specific information for communicating information with the device from the operator’s device. Having operator specific information would ensure and enable transferring operator specific information to the operator’s device with a protocol implemented, para 160. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen in view of Bennett and Sukkarie and FALK et al., DE 102011006772 A1.
Referring to claim(s) 9, Yen discloses wherein the key is communicated to a location associated with the candidate operator, para 67, 66. Sukkarie discloses, onboard location, claims 9 and 10. Yen and Bennett does not specifically mention about, which is well-known in the art, which Falk discloses, wherein the key is a first key, and wherein the method further comprises: obtaining a different, second key communicating the second key to a current operator of the vehicle via the second communication pathway (keys for several routes of the train, lines 10-32, page 3); determining the current operator to be an outgoing operator based on obtaining the second key from the current operator via the first communication pathway (operator not operating another route, lines 10-32, page 3); and determining the candidate operator to be the confirmed operator also based on determining the current operator to be the outgoing operator (key for another operator being another route operator for the train, lines 10-32, page 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Yen to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could support multiple operators, different keys and communication pathways. Having multiple communication paths would allow alternating pathways so that the communication is more reliable. The security of the communication would improve since one pathway would not carry all the information that is communicated between the devices. The keys would provide enable for communicating operator specific information to respective operator’s device utilizing associated communication pathway, lines 10-32, page 3.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen in view of Bennett and Wakabayashi et al., WO 2020083822 A1.
Referring to claim(s) 14, Yen discloses to determine the candidate operator to be the confirmed operator also based on a current operator of the vehicle confirming control of the vehicle (para 67, 66). Yen and Bennett does not specifically mention about, which is well-known in the art, which Wakabayashi discloses, relinquishing, page 9, paragraphs first and second, page 16, third last paragraph. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Yen to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing the relinquishing that would enable another operator to obtain the control of the vehicle. The vehicle can be assigned to only one operator at a time for a given period. Hence, the control would be transferred to another available operator who would operate the vehicle, page 9, paragraphs first and second, page 16, third last paragraph.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen in view of Bennett, Wakabayashi and FALK. 
Referring to claim(s) 15, Yen, Bennett, Wakabayashi do not disclose, which Falk discloses, to obtain a second key from the onboard controller; communicate the second key to the current operator via the second communication pathway (keys for several routes of the train, lines 10-32, page 3); determining the current operator to be an outgoing operator based on obtaining the second key from the current operator via the first communication pathway (operator not operating another route, lines 10-32, page 3); and determining the candidate operator to be the confirmed operator also based on determining the current operator to be the outgoing operator (key for another operator being another route operator for the train, lines 10-32, page 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Yen to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could support multiple operators, different keys and communication pathways. Having multiple communication paths would allow alternating pathways so that the communication is more reliable. The security of the communication would improve since one pathway would not carry all the information that is communicated between the devices. The keys would provide enable for communicating operator specific information to respective operator’s device utilizing associated communication pathway, lines 10-32, page 3.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen in view of Bennett, Wakabayashi and FALK. 
Referring to claim(s) 16, Yen, Bennett, Wakabayashi do not disclose, which Falk discloses, determine the candidate operator to be the confirmed operator also based on determining the candidate operator to be the only possible operator of the vehicle (operator specific for the route, lines 10-32, page 3); and determining the candidate operator to be the confirmed operator also based on determining the current operator to be the outgoing operator (key for another operator being another route operator for the train, lines 10-32, page 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Yen to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could support a specific operator for operating the vehicle. The vehicle would need an operator to operate the vehicle, and the available operator would operate the vehicle, lines 10-32, page 3.

Claim(s) 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen in view of Carlagarch et al., CN 109544985 A.

Referring to claim(s) 18, Yen discloses an onboard controller configured to be disposed onboard a vehicle located within a vehicle network, the onboard controller configured to receive a request for a key, generate the key, communicate the key to an offboard controller associated with the vehicle network (para 64, 41), and determine the candidate operator to be a confirmed operator based at least in part on obtaining a confirmation signal from the offboard controller indicating the candidate operator to be the confirmed operator prior to a communication with the candidate operator (para 58, 67). 
Yen does not specifically mention about, which is well-known in the art, opening a secure communication channel, which Carlagarch discloses, page 17, fourth/third paragraph. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Yen to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing a communication channel for communicating information between devices. Having a channel between devices would enable transferring information between devices with a security protocol implemented. As long as then channel is open, the devices would be able to send messages back and forth without interruption, page 17, fourth/third paragraph. 

Claim(s) 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen in view of Carlagarch and Ricci.
Referring to claim(s) 19, Yen discloses wherein the key is communicated to a location associated with the candidate operator, para 67, 66. Yen, Carlagarch does not specifically mention about, which is well-known in the art, wherein determining the candidate operator to be the confirmed operator is based at least in part on one or more of an operator credential, a vehicle operation schedule, an operator authority level, and biometric identification information, which Ricci discloses, para 160. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Yen to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing operator specific information for communicating information with the device from the operator’s device. Having operator specific information would ensure and enable transferring operator specific information to the operator’s device with a protocol implemented, para 160. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen in view of Carlagarch and FALK.
Referring to claim(s) 20, Yen discloses to deny an attempt by the candidate operator to control the vehicle, para 76, 67, 66). Yen, Carlagarch does not specifically mention about, which is well-known in the art, prior to confirming the candidate operator to be the confirmed operator, which Falk discloses, not confirming until the operator is confirmed, lines 10-32, page 3. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Yen to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing authenticating of the operator. Until the operator is authenticated, the operator cannot operator the vehicle. As soon as the operator is authenticated the operator would be allowed to operate the vehicle, para 76, 67, 66.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571)272-3973.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2496